Title: To George Washington from Major General Stirling, 1 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Kakiyate [N.Y.] Octobr 1: 1778
          
          I wrote you Yesterday afternoon by a Messenger from General Maxwell. I found Genl Woodford with his Brigade at the Courthouse about two Miles East of this place they are now on their March towards Paramis. the best account of the Scituation [of] the Enemy & of Col: Baylor & the Wounded of his Corps is Contained in the enclosed Letter from Dr Griffith to Genl Woodford. I think at least two Regiments of Maxwells should move up towards Equakanoch for unless the Militia have some Support, they will not Stay. however I will see 
            
            
            
            what the Motions of the Enemy are this day & determine Accordingly. This Moment a deserter from Lord Raudons Corps is Come in and tells me the Enemy are about to make a Move some where he thinks to Morris Town for he heard of Stores being there. If they should attempt it, we shall make but a poor figure in opposing them as the Cheif part of British troops are over however we will do the best we can. I am your Excys most Humble Servt
          
            Stirling,
          
        